DETAILED ACTION
This communication is response to the amendment filed 12/12/2022. Claims 1-9 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/12/2022 have been fully considered but they are not persuasive.
Regarding applicant argument that none of the current references discloses “a data field including a parameter number related to the parameter group number and parameter data related to the suspect parameter number”, the examiner respectfully disagrees. Vincent discloses the SAE J1939 message format consists mainly of two different fields, the identification (ID) field and the data field. The ID field is preceded by the three bits that control the message priority during the arbitration process. The identification field of the message has 18 bits and defines the Parameter Group Number (PGN). Some examples of the PGNs are Cruise control/vehicle speed, electronic transmission controller or vehicle dynamic stability control. Each group contains different information in the data field, classified by Suspect Parameter Numbers (SPN). Every message implements a different structure to fill its corresponding variables within the 64 bits data field, although not every data byte is always used. For instance, Figure 3 shows the full structure of the message Electronic Transmission Controller 2 (ETCs with PGN 61445) that contains the actual gear ratio and both selected and current gears (see Vincent,page 5 last paragraph – page 6 first paragraph). Vincent further discloses exemplary Fig 3 that shows CAN J1939 message comprising ID field and Data field. Since Vincent discloses that each group contains different information in the data field, classified by Suspect Parameter Numbers (SPN), thus, the parameter data is related to the suspect parameter number which is related to the PGN as shown in Fig 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0184889 to GRAWITTER et al. (hereafter Grawitter) in view of “Drive Force and Longitudinal Dynamics Estimation in Heavy-Duty Vehicles” by Vincent Girbes et al. (hereafter Vincent).

Regarding claim 1, Grawitter discloses a Controller Area Network communication system for transmitting a data frame of construction machinery (see Grawitter, Fig 1; ¶ 0118: CAN communication protocol system in the form of CAN bus according to the J1939 standard for hydraulic control unit that can control a hydraulic power take off device or a hydraulic pump for operating construction machinery of the vehicle), the data frame structure comprising: 
an identifier including a parameter group number having a destination address (see Grawitter, ¶ 0031: The CAN identifier of a J1939 message contains a Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and target address (only for a peer-to-peer PG); ¶ 0042: With the transmission of one parameter group, the PGN is coded in the CAN identifier); and 
a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number (see Grawitter, ¶ 0064: A suspect parameter number is assigned to each parameter of a parameter group or component. It is used for diagnostic purposes to report and identify abnormal operation of a Controller Application (CA)); and
wherein the identifier includes a PDU format field and a PDU specific field (see Grawitter, ¶ 0032: the identifier is composed as follows; ¶ 0036: PDU Format: 8 bit; ¶ 0037: PDU Specific: 8 bit); and 
wherein the PDU specific field defines the destination address of a node when the PDU format field is determined as a first PDU format field having values of 0 to 239 (see Grawitter, ¶ 0039: With PDU Format 240 (peer-to-peer), PDU Specific contains the target address; ¶ 0042: Specific PGNs are for parameter groups that are sent to particular devices (peer-to-peer). In this case, the PDU Format, Data Page and Extended Data Page are used for identification of the corresponding Parameter Group. The PDU Format is 239 or less and the PDU Specific field is set to 0).
Grawitter does not explicitly disclose a data field including parameter data related to the suspect parameter number.
However, Vincent discloses a data field including a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number (see Vincent, Table A1; Fig 3 shows exemplary CAN J1939 message comprising ID field and Data field; page 5 last paragraph – page 6 first paragraph: the SAE J1939 message format consists mainly of two different fields, the identification (ID) field and the data field. The ID field is preceded by the three bits that control the message priority during the arbitration process. The identification field of the message has 18 bits and defines the Parameter Group Number (PGN). Some examples of the PGNs are Cruise control/vehicle speed, electronic transmission controller or vehicle dynamic stability control. Each group contains different information in the data field, classified by Suspect Parameter Numbers (SPN). Every message implements a different structure to fill its corresponding variables within the 64 bits data field, although not every data byte is always used. For instance, Figure 3 shows the full structure of the message Electronic Transmission Controller 2 (ETCs with PGN 61445) that contains the actual gear ratio and both selected and current gears).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Vincent and incorporate it into the system of Grawitter to achieve reliable signal estimation for vehicle identification and modelling (see Vincent, Abstract).

Regarding claim 2, Grawitter in view of Vincent discloses the Controller Area Network communication system of claim 1, but does not explicitly disclose wherein the data field further includes a reservation bit.
However, since Grawitter discloses SAE J1939 reserved (see Grawitter, Table 1; ¶ 0044), it would have been obvious to one of ordinary skill in the art to implement the reserved as the reserve bit based on user design preference.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of data field to includes a reservation bit since it is well-known in the art to perform this teaching for efficient data communication.

Regarding claim 3, Grawitter in view of Vincent discloses the Controller Area Network communication system of claim 1, wherein the suspect parameter number has a size of 19 bits (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287).

Regarding claim 4, Grawitter in view of Vincent discloses the Controller Area Network communication system of claim 3, wherein the suspect parameter number is defined by 8192 usable data among 219 data (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287).

Regarding claim 5, Grawitter in view of Vincent discloses the Controller Area Network communication system of claim 4, wherein the usable data is the data having a value of 516096 to data having a value of 524287 (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287. For proprietary parameters, a range from 520192 to 524287 is reserved).

Regarding claim 6, Grawitter in view of Vincent discloses Controller Area Network communication system of claim 1, wherein the parameter group number includes: a PDU specific field defining the destination address; and a PDU format field having a data value in a predetermined range so that the PDU specific field has a destination address (see Grawitter, ¶ 0039: With PDU Format 240 (peer-to-peer), PDU Specific contains the target address. Global (255) may also be used as the target address).

Regarding claim 7, Grawitter in view of Vincent discloses the Controller Area Network communication system of claim 1, wherein the identifier further includes a transmission source address corresponding to the destination address (see Grawitter, ¶ 0032: the identifier is composed as follows: ¶ 0038: source address: 8 bit).

Regarding claim 9, Grawitter in view of Vincent discloses the Controller Area Network communication system of claim 1, Grawitter does not explicitly disclose wherein the data field of one data frame includes only one suspect parameter number.
However, Vincent discloses wherein the data field of one data frame includes only one suspect parameter number (see Vincent, Table A1; Fig 3; page 6, first paragraph: Some examples of the PGNs are Cruise control/vehicle speed, electronic transmission controller or vehicle dynamic stability control. Each group contains different information in the data field, classified by Suspect Parameter Numbers (SPN)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Vincent and incorporate it into the system of Grawitter to achieve reliable signal estimation for vehicle identification and modelling (see Vincent, Abstract).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the data field of one data frame to include only one suspect parameter number since it is well-known in the art to perform this teaching as evidenced by US Pub. 2005/0171721 (see ¶ 0027: an SPN is a unique number that identifies a particular data field in a CAN message). One of ordinary skill in the art would have been motivated to perform the above teaching based on choice of design to achieve desired design goal.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0184889 to GRAWITTER et al. (hereafter Grawitter) in view of US Patent 8,463,527 to Thorsen et al. (hereafter Thorsen) and further in view of “Drive Force and Longitudinal Dynamics Estimation in Heavy-Duty Vehicles” by Vincent Girbes et al. (hereafter Vincent).

Regarding claim 8, Grawitter discloses a method of transmitting a data frame of a Controller Area Network communication message for construction machinery (see Grawitter, Fig 1; ¶ 0118: CAN communication protocol system in the form of CAN bus according to the J1939 standard for hydraulic control unit that can control a hydraulic power take off device or a hydraulic pump for operating construction machinery of the vehicle), the method comprising: 
generating a setting event for setting a parameter for a specific setting item to a specific value (see Grawitter, ¶ 0075); 
transmitting, by a transmitting node, a command message, to a receiving node; and processing, by the receiving node, the setting event (see Grawitter, ¶ 0075), 
wherein the command message includes: an identifier including a parameter group number having an address of the receiving node (see Grawitter, ¶ 0031: The CAN identifier of a J1939 message contains a Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and target address (only for a peer-to-peer PG); ¶ 0042: With the transmission of one parameter group, the PGN is coded in the CAN identifier); and 
a suspect parameter number related to the parameter group number (see Grawitter, ¶ 0064: A suspect parameter number is assigned to each parameter of a parameter group or component. It is used for diagnostic purposes to report and identify abnormal operation of a Controller Application (CA)),
wherein the identifier includes a PDU format field and a PDU specific field (see Grawitter, ¶ 0032: the identifier is composed as follows; ¶ 0036: PDU Format: 8 bit; ¶ 0037: PDU Specific: 8 bit); and 
wherein the PDU specific field defines the destination address of a node when the PDU format field is determined as a first PDU format field having values of 0 to 239 (see Grawitter, ¶ 0039: With PDU Format 240 (peer-to-peer), PDU Specific contains the target address; ¶ 0042: Specific PGNs are for parameter groups that are sent to particular devices (peer-to-peer). In this case, the PDU Format, Data Page and Extended Data Page are used for identification of the corresponding Parameter Group. The PDU Format is 239 or less and the PDU Specific field is set to 0).
Grawitter does not explicitly disclose transmitting a command message relating to the setting event.
However, Thorsen disclose generating a setting event for setting a parameter for a specific setting item to a specific value; transmitting, by a transmitting node, a command message related to the setting event, to a receiving node; and processing, by the receiving node, the setting event (see Thorsen, Col 1 lines 42-54).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Thorsen and incorporate it into the system of Grawitter for efficient system control (see Thorsen, Col 1 lines 29-33); and
wherein the identifier includes a PDU format field and a PDU specific field (see Grawitter, ¶ 0032: the identifier is composed as follows; ¶ 0036: PDU Format: 8 bit; ¶ 0037: PDU Specific: 8 bit); and 
wherein the PDU specific field defines the destination address of a node when the PDU format field is determined as a first PDU format field having values of 0 to 239 (see Grawitter, ¶ 0039: With PDU Format 240 (peer-to-peer), PDU Specific contains the target address; ¶ 0042: Specific PGNs are for parameter groups that are sent to particular devices (peer-to-peer). In this case, the PDU Format, Data Page and Extended Data Page are used for identification of the corresponding Parameter Group. The PDU Format is 239 or less and the PDU Specific field is set to 0).
Grawitter does not explicitly disclose data field including a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number.
However, Vincent discloses wherein the command message includes: an identifier including a parameter group number having an address of the receiving node; and a data field including a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number (see Vincent, Table A1; Fig 3 shows exemplary CAN J1939 message comprising ID field and Data field; page 5 last paragraph – page 6 first paragraph: the SAE J1939 message format consists mainly of two different fields, the identification (ID) field and the data field. The ID field is preceded by the three bits that control the message priority during the arbitration process. The identification field of the message has 18 bits and defines the Parameter Group Number (PGN). Some examples of the PGNs are Cruise control/vehicle speed, electronic transmission controller or vehicle dynamic stability control. Each group contains different information in the data field, classified by Suspect Parameter Numbers (SPN). Every message implements a different structure to fill its corresponding variables within the 64 bits data field, although not every data byte is always used. For instance, Figure 3 shows the full structure of the message Electronic Transmission Controller 2 (ETCs with PGN 61445) that contains the actual gear ratio and both selected and current gears).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Vincent and incorporate it into the system of Grawitter to achieve reliable signal estimation for vehicle identification and modelling (see Vincent, Abstract).

Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0184889 to GRAWITTER et al. (hereafter Grawitter) in view of WO 2009/094413 to FAUS et al. (hereafter Faus).

Regarding claim 1, Grawitter discloses a Controller Area Network communication system for transmitting a data frame of construction machinery (see Grawitter, Fig 1; ¶ 0118: CAN communication protocol system in the form of CAN bus according to the J1939 standard for hydraulic control unit that can control a hydraulic power take off device or a hydraulic pump for operating construction machinery of the vehicle), the data frame structure comprising: 
an identifier including a parameter group number having a destination address (see Grawitter, ¶ 0031: The CAN identifier of a J1939 message contains a Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and target address (only for a peer-to-peer PG); ¶ 0042: With the transmission of one parameter group, the PGN is coded in the CAN identifier); and 
a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number (see Grawitter, ¶ 0064: A suspect parameter number is assigned to each parameter of a parameter group or component. It is used for diagnostic purposes to report and identify abnormal operation of a Controller Application (CA)); and
wherein the identifier includes a PDU format field and a PDU specific field (see Grawitter, ¶ 0032: the identifier is composed as follows; ¶ 0036: PDU Format: 8 bit; ¶ 0037: PDU Specific: 8 bit); and 
wherein the PDU specific field defines the destination address of a node when the PDU format field is determined as a first PDU format field having values of 0 to 239 (see Grawitter, ¶ 0039: With PDU Format 240 (peer-to-peer), PDU Specific contains the target address; ¶ 0042: Specific PGNs are for parameter groups that are sent to particular devices (peer-to-peer). In this case, the PDU Format, Data Page and Extended Data Page are used for identification of the corresponding Parameter Group. The PDU Format is 239 or less and the PDU Specific field is set to 0).
Grawitter does not explicitly disclose a data field including parameter data related to the suspect parameter number.
However, Faus discloses a data field including a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number (see Faus, ¶ 0020), and 
wherein the identifier includes a PDU format field and a PDU specific field (see Faus, Fig 4C, 8 bits PDU format and 8 bits PDU specific; ¶ 0017); and 
wherein the PDU specific field defines the destination address of a node when the PDU format field is determined as a first PDU format field having values of 0 to 239 (see Faus, ¶ 0017: The PS is dependent on the value in the PF field. If the PF value is between 0 and 239, the PS field will contain the destination address of the node that will receive the message).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Faus and incorporate it into the system of Grawitter for efficient monitoring of CANbus information to improve vehicle operation and performance (see Faus, ¶ 0024 and ¶ 0025).

Regarding claim 2, Grawitter in view of Faus discloses the Controller Area Network communication system of claim 1, Grawitter does not explicitly disclose wherein the data field further includes a reservation bit.
However, since Faus discloses wherein the data field further includes a reservation bit (see Faus, Table 1; ¶ 0017: the data page bit

(currently only 0 because 1 is reserved for future use)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Faus and incorporate it into the system of Grawitter for efficient monitoring of CANbus information to improve vehicle operation and performance (see Faus, ¶ 0024 and ¶ 0025).

Regarding claim 3, Grawitter in view of Faus discloses the Controller Area Network communication system of claim 1, wherein the suspect parameter number has a size of 19 bits (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287).

Regarding claim 4, Grawitter in view of Faus discloses the Controller Area Network communication system of claim 3, wherein the suspect parameter number is defined by 8192 usable data among 219 data (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287).

Regarding claim 5, Grawitter in view of Faus discloses the Controller Area Network communication system of claim 4, wherein the usable data is the data having a value of 516096 to data having a value of 524287 (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287. For proprietary parameters, a range from 520192 to 524287 is reserved).

Regarding claim 6, Grawitter in view of Faus discloses Controller Area Network communication system of claim 1, wherein the parameter group number includes: a PDU specific field defining the destination address; and a PDU format field having a data value in a predetermined range so that the PDU specific field has a destination address (see Grawitter, ¶ 0039: With PDU Format 240 (peer-to-peer), PDU Specific contains the target address. Global (255) may also be used as the target address).
Also, Faus discloses wherein the parameter group number includes: a PDU specific field defining the destination address; and a PDU format field having a data value in a predetermined range so that the PDU specific field has a destination address (see Faus, ¶ 0017).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Faus and incorporate it into the system of Grawitter for efficient monitoring of CANbus information to improve vehicle operation and performance (see Faus, ¶ 0024 and ¶ 0025).

Regarding claim 7, Grawitter in view of Faus discloses the Controller Area Network communication system of claim 1, wherein the identifier further includes a transmission source address corresponding to the destination address (see Grawitter, ¶ 0032: the identifier is composed as follows: ¶ 0038: source address: 8 bit).

Regarding claim 9, Grawitter in view of Faus discloses the Controller Area Network communication system of claim 1, Grawitter does not explicitly disclose wherein the data field of one data frame includes only one suspect parameter number.
However, Vincent discloses wherein the data field of one data frame includes only one suspect parameter number (see Vincent, Table A1; Fig 3; page 6, first paragraph: Some examples of the PGNs are Cruise control/vehicle speed, electronic transmission controller or vehicle dynamic stability control. Each group contains different information in the data field, classified by Suspect Parameter Numbers (SPN)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Vincent and incorporate it into the system of Grawitter to achieve reliable signal estimation for vehicle identification and modelling (see Vincent, Abstract).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the data field of one data frame to include only one suspect parameter number since it is well-known in the art to perform this teaching as evidenced by US Pub. 2005/0171721 (see ¶ 0027: an SPN is a unique number that identifies a particular data field in a CAN message). One of ordinary skill in the art would have been motivated to perform the above teaching based on choice of design to achieve desired design goal.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0184889 to GRAWITTER et al. (hereafter Grawitter) in view of US Patent 8,463,527 to Thorsen et al. (hereafter Thorsen) and further in view of WO 2009/094413 to FAUS et al. (hereafter Faus).

Regarding claim 8, Grawitter discloses a method of transmitting a data frame of a Controller Area Network communication message for construction machinery (see Grawitter, Fig 1; ¶ 0118: CAN communication protocol system in the form of CAN bus according to the J1939 standard for hydraulic control unit that can control a hydraulic power take off device or a hydraulic pump for operating construction machinery of the vehicle), the method comprising: 
generating a setting event for setting a parameter for a specific setting item to a specific value (see Grawitter, ¶ 0075); 
transmitting, by a transmitting node, a command message, to a receiving node; and processing, by the receiving node, the setting event (see Grawitter, ¶ 0075), 
wherein the command message includes: an identifier including a parameter group number having an address of the receiving node (see Grawitter, ¶ 0031: The CAN identifier of a J1939 message contains a Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and target address (only for a peer-to-peer PG); ¶ 0042: With the transmission of one parameter group, the PGN is coded in the CAN identifier); and a suspect parameter number related to the parameter group number (see Grawitter, ¶ 0064: A suspect parameter number is assigned to each parameter of a parameter group or component. It is used for diagnostic purposes to report and identify abnormal operation of a Controller Application (CA)).
Grawitter does not explicitly disclose transmitting a command message relating to the setting event.
However, Thorsen disclose generating a setting event for setting a parameter for a specific setting item to a specific value; transmitting, by a transmitting node, a command message related to the setting event, to a receiving node; and processing, by the receiving node, the setting event (see Thorsen, Col 1 lines 42-54).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Thorsen and incorporate it into the system of Grawitter for efficient system control (see Thorsen, Col 1 lines 29-33).
Grawitter does not explicitly disclose data field including a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number.
However, Faus discloses wherein the command message (see Faus, ¶ 0063: For example, data, instructions, commands, information, signals, bits, symbols, and chips that may be referenced throughout the above description may be represented by voltages, currents, electromagnetic waves, magnetic fields or particles, optical fields or particles, and/or any combination) includes: an identifier including a parameter group number having an address of the receiving node (see Faus, Fig 4C, 8 bits PDU format and 8 bits PDU specific; ¶ 0017); and a data field including a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number (see Faus, ¶ 0017: The PS is dependent on the value in the PF field. If the PF value is between 0 and 239, the PS field will contain the destination address of the node that will receive the message).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Faus and incorporate it into the system of Grawitter for efficient monitoring of CANbus information to improve vehicle operation and performance (see Faus, ¶ 0024 and ¶ 0025).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Design and Application of SAE J1939 Communication Database in City-Bus Information Integrated Control System Development” to Jia Hu et al., Proceedings of the IEEE International Conference on Mechatronics and Automation, August 58, 2007.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464